DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US4446965) in view of Hess et al. (US4180884).
Regarding claims 1 and 8, Montiel discloses a circular device (10, 10’) for removing nail varnish (Column 2, lines 9-15) with rotational movement (Column 2, lines 7-8), comprising: a jar (12) with a corresponding lid (14), said jar containing nail varnish remover liquid inside (Column 1, lines 51-53); and a sponge (16; Column 1, line 51) located within the jar, with an inner circular cut (22), allowing the dipping of the five fingers of the hand at a time and rubbing of each finger nail with a surface of the sponge 
Regarding claim 5, the combination of Montiel and Hess et al. disclose the circular device according to claim 1, as applied above.  Per the modification in claim 1, the flat circular form piece of Hess et al. was incorporated into the jar of Montiel such that each of the fingers of a user’s hands will be placed in the circular holes provided in the pattern at the same time, thus the tissue between each finger will not encounter the edge of the jar during use, since all five of the finger holes are positioned on the interior of the jar.  The combination does not explicitly disclose the exact height of the jar, however, Hess et al. discloses the height of the jar is less than the length of a typical user’s fingers, as shown in Figure 2 where only the tips of a user’s fingers are able to be placed within the jar, additionally, since the intention of the jar is to clean the fingertips of a user’s hand only, it would be obvious to provide a jar that is not larger than a user’s whole finger since providing an oversized jar requires more material to manufacture the jar, more space to store the jar, and more solvent to fill the jar, thus it would be unobvious to provide a larger jar than necessary to accommodate a user’s fingertips.  
Therefore, it would have been an obvious matter of design choice to provide a circular device wherein the jar has a height selected to avoid friction of tissue between the fingers and an edge of the jar, since such a modification would have involved a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 6, the combination of Montiel and Hess et al. discloses the circular device according to claim 1, as applied above.  Montiel further discloses wherein the sponge has a cylindrical shape (refer to Figures 1-5).
Regarding claim 7, the combination of Montiel and Hess et al. discloses the circular device according to claim 1, as applied above.  Per the modification, the flat circular form piece of Hess et al. was incorporated into the circular device of Montiel wherein Hess et al.’s flat circular form piece provides holes defined by circular cuts, and wherein circles, by definition, have rounded edges.  
Regarding claim 10, the combination of Montiel and Hess et al. discloses the circular device of claim 1, as applied above.  Per the modification, the flat circular form piece of Hess et al. was incorporated into the circular device of Montiel.  The flat circular form piece of Hess et al. comprises four holes (114,116,118,120) for each of a user’s four fingers and a hole (110,112) for either a left or right thumb, (hence the presence of two holes, to make positioning the hand more comfortable between a left and right hand) wherein the thumb hole is placed centrally with respect to the other holes (Refer to Hess et al. Figure 6).
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US4446965) in view of Goldstein (US5007441).
Regarding claims 1 and 8, Montiel discloses a circular device (10, 10’) for removing nail varnish (Column 2, lines 9-15) with rotational movement (Column 2, lines 7-8), comprising: a jar (12) with a corresponding lid (14), said jar containing nail varnish remover liquid inside (Column 1, lines 51-53); and a sponge (16; Column 1, line 51) located within the jar, with an inner circular cut (22), allowing the dipping of the five .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Montiel and Hess et al. and further in view of Kurokawa (US5613506).
Regarding claim 9, the combination of Montiel and Hess et al. disclose the circular device according to claim 1, as applied above.  Per the modification addressed in claim 1, the flat circular form piece taught by Hess et al. was incorporated into Montiel’s circular device, wherein the flat circular form piece is defined as being made of plastic (Hess et al., Column 2, lines 49-50), but is not explicitly disclosed as being made of polyethylene or polypropylene, however both materials are extremely well-known in the art, as ideal materials since they do not react with typical solvents used for nail varnish remover, as taught by Kurokawa.  Kurokawa discloses a similar circular device (Figures 1-6) for removing nail varnish comprising a flat circular form piece (4) comprising a hole (6) for insertion of a user’s finger.  The flat circular form piece is disclosed as being made of polypropylene (Column 2, lines 61-63), demonstrating that it is well-known in the art to provide a flat circular form piece made of polypropylene.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Montiel and Hess et al. such that .  
Claims 1, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US4446965) in view of Kurokawa (US2014/0310905) and Smith et al. (US5388597).
Regarding claims 1 and 8, Montiel discloses a circular device (10, 10’) for removing nail varnish (Column 2, lines 9-15) with rotational movement (Column 2, lines 7-8), comprising: a jar (12) with a corresponding lid (14), said jar containing nail varnish remover liquid inside (Column 1, lines 51-53); and a sponge (16; Column 1, line 51) located within the jar, with an inner circular cut (22, Refer to Figure 5), allowing the dipping of the five fingers of the hand at a time and rubbing of each finger nail with a surface of the sponge (Column 2, lines 18-21), at the same time, yet independently allowing removal of the nail varnish without the fingers interfering with each other.  Refer additionally to Figures 2 and 5.  Montiel does not disclose a flat circular form piece located within the jar and arranged to rotate inside the jar, having five holes in which to place five fingers of a hand, providing a constant distance between each finger in the jar wherein the circular cut of the sponge corresponds to the position of five holes of the pattern; however it is  well-known and conventional to provide such a flat piece having five holes for the placement of each of the fingers of a user’s hand to maintain a distance between the fingers so that the varnish remover is fully in contact with nail surface; additionally having a partial cover of the spongy part can prevent some of the 
Kurokawa provides a device, similar to the embodiment of Figures 3 and 4 of Montiel, for removing nail varnish where a single finger is inserted and nail polish removed therefrom via rotational movement and rubbing contact. Kurokawa teaches the device comprises a jar (7a, 27, 31, 7c), with a lid (15a, 15c), containing a sponge (1) soaked with a nail varnish remover (refer to Paragraphs [0099-100]).  A flat circular form piece (8a-8c, 28) is positioned at a top of and within the jar (Refer to Figures 8-10), and comprises a hole (10, 29) for which to insert a user’s finger.  Kurokawa’s flat circular form piece is shown to have an opening that exposes nearly the entirety of the sponge (refer to Figure 4) or alternatively, the circular form piece covers nearly an entirety of the sponge (refer to Figure 10) for “preventing materials infused to the fingertip care sponge…from leaking when the container…is tilted”, for “preventing loss due to volatility of the infused materials”, and for concealing the interior of the container which may contain unsightly debris therein from the nail varnish removal process (refer to Paragraph [0127]).  The flat circular form piece may be a unitary piece that remains stationary with respect to the jar during use, the flat circular form piece may  mounted to the container such that it “rotates independently of the container 7c” (refer to paragraph [0125]); for example, the form piece may be provided on a ring which “rotates independently inside the finger locking ring 8c that is anchored to the aperture of the container 7c” (refer to Paragraph [0126]) during use, thereby demonstrating that it is well-known to provide a nail varnish removing device having a flat circular form piece that rotates within said jar.  Refer additionally to Figures 1A-11.  Since the device of 
Regarding claim 5, the combination of Montiel, Kurokawa and Smith disclose the circular device according to claim 1, as applied above.  Per the modification in claim 1, the flat circular form piece of Smith was incorporated into the jar of the combination of Montiel and Kurokawa such that each of the fingers of a user’s hands will be placed in the circular holes provided in the pattern at the same time, thus the tissue between each finger will not encounter the edge of the jar during use, since all five of the finger holes are positioned on an interior of the outer circumference of the jar.  The combination does not explicitly disclose the exact height of the jar, however, Kurokawa discloses the height of the jar is less than the length of a typical user’s fingers, as shown in Figure 8 where a user’s big toe is shown inserted into the device for removing nail varnish (while a user’s big toe is shown inserted into the device, it may be used additionally for any toe or any finger of a user’s hand, refer to Paragraph [0118]) and the height of the jar is nearly the same size as the user’s toe.  It is understood that a user’s fingers are usually longer than a big toe and therefore the jar has a height selected to avoid friction of tissue between the fingers and an edge of the jar.  Additionally, the intention of the jar is to clean the fingertips of a user’s hand only, it would be obvious to provide a jar that is 
Therefore, it would have been an obvious matter of design choice to provide a circular device wherein the jar has a height selected to avoid friction of tissue between the fingers and an edge of the jar, since such a modification would have involved a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 6, the combination of Montiel, Kurokawa and Smith discloses the circular device according to claim 1, as applied above.  Montiel further discloses wherein the sponge has a cylindrical shape (refer to Figures 1-5).
Regarding claim 7, the combination of Montiel, Kurokawa and Smith discloses the circular device according to claim 1, as applied above.  Per the modification, the flat circular form piece of Smith was incorporated into the nail varnish removing device of the combination of Montiel and Kurokawa wherein Smith’s flat circular form piece provides holes defined by circular cuts, and wherein circles, by definition, have rounded edges.  
Regarding claim 10, the combination of Montiel, Kurokawa and Smith discloses the circular device of claim 1, as applied above.  Per the modification, the five holes of Smith were incorporated into the flat circular form piece of the combination of Montiel and Kurokawa, wherein Smith discloses one of the five holes is a first hole for a thumb .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Montiel, Kurokawa (US2014/0310905) and Smith, as applied to claim 1 above, and further in view of Kurokawa (US5613506).
Regarding claim 9, the combination of Montiel, Kurokawa ‘905, and Smith disclose the circular device according to claim 1, as applied above.  The combination does not thus far disclose wherein the flat circular form piece is made of polyethylene or polypropylene, however both materials are extremely well-known in the art, as ideal materials for nail varnish removing devices since they do not react with typical solvents used for nail varnish remover, as taught by Kurokawa ‘506.  Kurokawa ‘506 discloses a similar circular device (Figures 1-6) for removing nail varnish comprising a flat circular form piece (4) comprising a hole (6) for insertion of a user’s finger.  The flat circular form piece is disclosed as being made of polypropylene (Column 2, lines 61-63), demonstrating that it is well-known in the art to provide a flat circular form piece made of polypropylene.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Montiel, Kurokawa ‘905 and Smith such that the flat circular form piece is made of polypropylene, as taught by Kurokawa ‘506, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  



Response to Arguments
Applicant's arguments filed 04/08/21 have been fully considered but they are not persuasive.
Argument #1 (Montiel and Hess):
The devices of Montiel and Hess both operate in a fundamentally different way than the device of independent claim 1.  In Montiel, the device does not include a flat circular piece designed to rotate within the jar, in fact no components of the device disclosed in Montiel are designed to rotate.  Rather, Montiel is directed to a simple, non-motorized jar with a sponge and an inner circular cut allowing one or five fingers to be inserted and rubbed with a surface of the sponge to remove nail varnish.  The device of Hess utilizes “a rotary brush driven by an electric motor” and therefore one of skill would not have been motivated to combine the references and would not have had a reasonable expectation of success doing so to arrive at the claimed invention.
Response #1:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill would have been motivated to combine Montiel and Hess based on knowledge generally available to one of ordinary skill in the art.  Since Montiel teaches that all five fingers of a user’s hand can be inserted into the sponge device for purposes of removing nail varnish, one of ordinary skill would consider guide insertion and maintain separation of the individual fingers of the hand.  If the fingernails begin to touch each other during the use of the device of Montiel, there will be an inefficient removal of the nail varnish since the entire surface of the fingernail will not make contact with the sponge, but rather will be making contact with another fingernail.  Providing a plate/form piece for spacing each fingernail will prevent the occurrence of the fingernails touching each other during the varnish removal process.  Sponge devices such as those taught by Montiel are well-known to be provided with a circular form piece that rotates about the jar, as demonstrated by Kurokawa (US2014/0310905).  Kurokawa provides a circular device for removing nail varnish via rotational movement (23C), wherein the device comprises a jar (27, 31, 7c), with a lid (15c), containing a sponge (1) soaked with a nail varnish remover (refer to Paragraphs [0099-100]).  A flat circular form piece (8c) is positioned at a top of the jar, and comprises holes (29) for which to insert a user’s finger.  The flat circular form piece may be a unitary piece that remains stationary with respect to the jar during use, the flat circular form piece may “be rotated to the…container” during use, or the flat circular form piece may contain an integral ring that “rotates independently inside” the flat circular form piece (refer to Paragraph [0126]) during use.   
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hess is drawn to a fingernail cleaning apparatus where a user inserts their finger into open top and through the interior of a container having a cleaning material and cleaning liquid. Both Applicant’s invention, the invention of Montiel and Hess are concerned with cleaning a user’s fingernails and all three devices have similar modes of operation as they require a user insert their finger into the open top portion and through the interior of a container to expose the fingernails to cleaning liquid and cleaning material which is rubbed against the fingernails; thus, demonstrating the inventions are all in the same field of endeavor. Both Applicant and Hess are concerned with guiding insertion of the fingers into the device and maintaining adequate separation of the fingernails during use so that the fingernails can be effectively exposed to the liquid and rubbed by the cleaning material; thus, demonstrating Hess is reasonably pertinent to the particular problem with which the applicant was concerned. The fact that Hess is motorized does not mean it is nonanalagous. 
Argument #2 (Montiel and Hess):
The guide plate of Hess is for positioning the guide plate into the device and not for the use of rotation for cleaning action.  Thus, the principle operation of the device of Hess is 
Response #2:
The principle operation of Hess is not being relied upon for the rejection to claim 1.  Only the circular plate, which keeps a user’s fingers separated from each other is being relied upon. Hess teaches the plate rotates, even if it is for a different purpose, the plate/form still rotates and Montiel’s device operates using rotational motion. It follows that providing a circular form piece in the device of Montiel, so as to reduce exposure to vapors during use, would additionally require the plate/form to rotate, otherwise Montiel’s device cannot operate as intended.

Argument #3 (Montiel and Hess):
One of skill in the art would not look to combine the guide plate and the sealing member of Hess into a singular element but would surely not look to combine the two elements while selectively eliminating the purpose of the sealing member, “the material around these openings is split so as to seal firmly against each finger inserted in the openings”.
Response #3:
The guide plate (64) and sealing member (66) of Hess are snap-fit together to form a guide assembly (16) and the guide assembly is the circular form piece as explained in the prior art rejection.  The sealing ring (66, 108) portion is not eliminated in the rejection of record. Both elements (guide plate and sealing member) are used to represent the circular form piece in the rejection of record. 



Argument #4 (Montiel and Hess):
The combination of Montiel and Hess does not teach or suggest a device with a rotatable flat circular form piece arranged to rotate inside the jar and sponge with an inner circular cut for cleaning nails utilizing rotational movement of the hand or the jar about the hand as recited in claim 1.
Response #4:
Montiel’s device provides all of the limitations of claim 1, except a flat, circular form piece arranged to rotate within the jar as claimed.  Hess was relied upon for the teaching of providing such a form piece which serves to guide a user to insert their fingers comfortably into the device and reduces the amount of solvent vapors released during the nail-varnish removal process.  Therefore, the combination of Montiel and Hess teaches the device of claim 1.  

Argument #5 (Montiel and Goldstein):
Goldstein’s cover lid does not move as a method of operation, as in the present device.
Response #5:
Montiel provides the teaching for rotation as a method of operation.  Goldstein was only relied upon for purposes of teaching the circular form piece arranged to rotate, therefore Goldstein does not need to teach a rotational lid as a method of operation [cleaning], since Montiel teaches rotation as a method of operation.



Argument #6 (Montiel and Goldstein):
It would not have been obvious to one of ordinary skill in the art to modify Montiel’s device with the cover lid (flat circular form piece) of Goldstein since the cover lid of Goldstein does not operate due to the function of the flat circular form piece, but rather is provided for removable access to the lower part and is therefore rotatably mounted.  Thus, the cover lid does not move as a method of operation, as in the present device.
Response #6:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill would have been motivated to combine Montiel and Goldstein based on knowledge generally available to one of ordinary skill in the art.  Since Montiel teaches that all five fingers of a user’s hand can be inserted into the sponge device for purposes of removing nail varnish, one of ordinary skill would consider adding a plate to separate the individual fingers of the hand since it is understood that as a user rotates . 

Argument #7 (Montiel, Kurokawa, and Smith):

Response #7:
Montiel was modified with the teaching of Kurokawa to demonstrate that it is well-known to provide non-motorized devices for treating the nails with a rotating circular form plate (refer to Figures 8-10 which depict a circular form piece/plate positioned within the jar and paragraphs 0125 and 0126 which explain that the plate rotates).  The combination of Montiel and Kurokawa does not disclose the circular form piece having five holes.  Since a user’s hand has five fingers, it is well-known and common to provide a device for removing nail varnish with five apertures for each of the fingers as such a configuration saves time during the varnish removal process.  Smith is relied upon for the teaching of five finger holes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799